Tompkins, J.
The people brought this action to recover a penalty.for the sale of adulterated or misbranded lard, in violation of sections 200 and 201 of article 8 of the Agricultural Law. At the trial it appeared that the defendant sold to the plaintiff’s agents a pound of “ compound,” which is an imitation of, and substitute for, lard, and that the package or wrapper in which it was contained, and delivered to the purchasers bore no label, brand or tag showing that it was a compound or imitation, or the character or ingredients thereof, although it was shown by the defendant and not disputed that the box or tub from which the pound thus sold was taken was plainly labeled and stated the ingredients of its contents, and it was testified by the defendant’s clerk *576who made the sale that he sold the article as compound and not as lard. A verdict was directed for the plaintiff and, upon the defendant’s motion to set aside the verdict and for a new trial, decision was reserved; and the question now is, assuming the facts to he as claimed by the defendant, whether there was a violation of. the law in question. Without quoting in full the provisions of the statute, it is sufficient to state the substance of it, which is, that it shall be unlawful to sell “ compounds ” or an imitation of another article unless it is labeled, branded and tagged, so as to show the character and ingredients thereof or the substance . contained therein; and the sole question is whether a label, brand or tag, showing the character and ingredients of the article upon the original tub, package or box from which the article sold is taken, is a compliance with the statute. The manifest purpose of the statute is to give the purchaser notice of the exact character of the article he is buying; and if a label upon the original package which may be kept anywhere upon the vender’s premises is a compliance with the law, •its object and effect would be entirely nullified and defeated. The statute is mandatory, and requires that the article sold shall be branded, labeled or tagged so as to show its true character.
The label upon the original tub or' package was placed there by the wholesaler in obedience to this very statute; but that does not, in my opinion, relieve the retail dealer of the duty of placing a similar label upon each pound or other quantity sold by him to a customer. To hold otherwise would defeat the very object of the law, which is to prevent deception upon any purchaser of any weight or quantity. While there are other statutes which provide in greater detail for labeling and branding of the package sold and delivered to a customer, which are cited by the defendant’s counsel in his brief, it does not follow by analogy that the evident meaning of this statute should be destroyed because it does not follow the same phraseology. While the statute is to be strictly construed, it does not follow that its provisions are to be made nugatory by an unreasonable construction, which would bq the result shoiild it be held that the proper labeling *577of the original package would he compliance therewith by a retail dealer; nor will an oral statement by the seller, as claimed in this ease, meet the requirements of the statute— the goods sold must be labeled. Motion to set aside the verdict and for a new trial denied.
Motion denied.